Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 08/06/2020 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Al-banna Publication No. (US 2015/0188668 A1).

Regarding claim 1, Al-banna teaches a method comprising: 
(cable modem (CM) 162 related to subscriber 160 FIG.1) configured to use a first modulation profile (each subcarrier frequency has a specific modulation profile whose parameters are variable [0037-38]), an instruction to measure a signal quality of the user device (a CMTS sends data downstream of the modulation used by each of the subcarriers [instructions] in order to sample signal quality on each subcarrier, the cable modem measures an SNR or MER values on each one of the subcarriers of the OFDM channel [0039-40] FIG.1); 
receiving, from the user device, data indicating the signal quality of the user device (The cable modem can report the measurements, such as back to the headend or CMTS [0040] 306-FIG.3); 
determining, by a computing device (a cable modem termination system (CMTS 125) FIG.1) and based on the data, a second modulation profile for the user device (using the reported MER to determine how well the CM 162 receives the signal from the CMTS 125 over each of the subcarriers, the CMTS determines the modulation that should be used for each of the subcarriers based on the reported measurements from the cable modem, the CMTS determines and then provisions an MCS profile for each cable modem based on each cable modem's reported MER levels over each subcarrier [0043-45] FIG.2); and 
sending, to the user device, an instruction to change from the first modulation profile to the second modulation profile (assigning different modulation levels to each cable modem’ subscriber. The tiers are shown as  a base profile tier 402, which has low modulations, a low profile tier 404, a medium profile tier 406, and a high profile tier 408 [0051] The MCS profile tiers may be individually adjusted to accommodate subcarrier MER values for all network elements, the system may adjust the MCS profile of a tier and/or modifying the tier threshold values results in a change to the initial assignment of CMs to each of the plurality of tiers [0102-104] FIG.4).

Regarding claim 2, Al-banna teaches the method of claim 1, wherein the signal quality comprises one or more of a modulation error ratio (MER) or a signal to noise ratio (SNR) (the signal quality measured include Signal-to-Noise Ratio (SNR) measurement and a modulation error ratio (MER), which is a good estimate for the SNR [0038] FIG.6).

Regarding claim 3, Al-banna teaches the method of claim 1, wherein determining the second modulation profile is performed based on a determination of wireless signal ingress, affecting the signal quality exceeding a threshold (all cable modems with a SNR or MER value that is higher than the selected threshold would waste capacity on the channel, collecting measurements for subcarriers to assist in assigning modulation tiers to the cable modems communicating over the OFDM channel [0039-40] FIG.5).

Regarding claim 4, Al-banna teaches the method of claim 1, wherein determining the second modulation profile comprises modifying a characteristic of a physical layer between the user device and a termination system (a CMTS 125 with an integrated physical (PHY) layer connected to the CM device 162 [0028-33] FIG.1).  

claim 5, Al-banna teaches the method of claim 1, wherein determining the second modulation profile comprises increasing or decreasing an order of modulation of signals transmitted by the user device or signals received by the user device (the MCS profile tiers are adjusted to accommodate marginal network elements [0101-102]).  

Regarding claim 6, Al-banna teaches the method of claim 5, wherein the order of modulation comprises two to the power of a data bitload (a headend may characterize digitally modulated signals returned from a network element by measuring an initial total power loading which is equal to total power of RF energy present within a bandwidth of interest on an OFDM channel [0055]).  

Regarding claim 7, Al-banna teaches the method of claim 1, further comprising: determining a plurality of service groups, wherein each of the plurality of service groups comprises one or more cable modems; and assigning different modulation profiles to each of the plurality of service groups (each measurement corresponds to one of the plurality of network elements and a respective one of the plurality of subcarriers in the subcarrier group that makes up the OFDM channel [0059-60] FIG.3). 

Regarding claim 8, Al-banna teaches the method of claim 1, wherein the signal quality is associated with an upstream signal transmitted by the user device (Cable modems 162 convert the digital data to a modulated RF signal for upstream transmission and send it to the CMTS [0030] FIG.1).

claims 9-14, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the data indicating the signal quality is an indication indicating signal quality and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 15-20, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-8, where the difference used is the limitations were presented from the “user device” side and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472